[JMP Letterhead] October 29, 2014 VIA EDGAR AND E-MAIL Mr. Eric Envall United States Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549 Re: JMP Group LLC Registration Statement on FormS-4 (File No.333-198264) Dear Mr. Envall: Pursuant to Rule461 under the Securities Act of 1933, as amended, JMP Group LLC (the “ Registrant ”) hereby requests that the effectiveness of the Registration Statement on FormS-4, as amended (File No.333-188297), be accelerated by the Securities and Exchange Commission (the “ Commission ”) on October 31, 2014 at 3:00p.m., Eastern Time, or as soon as practicable thereafter. The Registrant hereby acknowledges the following: 1. Should the Commission or the staff of the Commission, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; 2. The action of the Commission or the staff of the Commission, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and 3. The Registrant may not assert these actions as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. In addition, the Registrant hereby confirms that it is aware of its responsibilities under the Securities Act and the Securities Exchange Act of 1934, as amended, with respect to the proposed offering of the securities specified in the Registration Statement. The Registrant respectfully requests that it be notified of such effectiveness by a telephone call to Andrew D. Thorpe,Esq. of Orrick, Herrington & Sutcliffe LLP at (415) 773-5970. Very truly yours, JMP Group LLC By: JMP Group Inc., its sole member and manager By: /s/ Raymond S. Jackson Name: Raymond S. Jackson Title: Chief Financial Officer cc: Scott Solomon,Esq., JMP Group Inc. Andrew D. Thorpe,Esq., Orrick, Herrington & Sutcliffe, LLP
